DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 16 May 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 May 2022, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “predetermined” is indefinite.  It is impossible for a person reading the patent to determine if their pressure profile is the same as the “predetermined” profile.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “preset” is indefinite.  It is impossible for a person reading the patent to determine if their material is the same as the “preset” material.
Claim  9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “pre-set” is indefinite.  It is impossible for a person reading the patent to determine if their percentage is the same as the “preset” percentage.
Claim 7 recites the limitation "the blowing agent" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “uniform” in claim 1 is a relative term which renders the claim indefinite. The term “uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is the Examiner’s assertion that the pressure profile is repeatable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US PG Pub. 2016/0039162).
Regarding Claim 1: Murphy et al. disclose a method for method for molding a sole structure comprising ([0011], Claim 17); injecting a molten polymeric material into a mold from an upstream device; receiving the molten polymeric material in a cavity of the mold (Abstract, [0087]); maintaining a repeatable, uniform pressure profile after the molten polymeric material is delivered into the mold ([0076], [0077], [0080] and [0083]); and releasing the molten polymeric material from the mold to allow expansion of the molten polymeric material to form the sole structure ([0087] and [0098], “the mold cavity is then expanded to form the foamed part which can then be removed from the mold”).
Regarding Claim 2: Murphy et al. disclose the method of the invention as described above in the rejection of claim 1.  Murphy et al. further disclose wherein maintaining the pressure profile includes maintaining positive pressure on the molten polymeric material in the mold after completing injection and adjusting the flowing to maintain a predetermined pressure profile in a nozzle of the upstream device while the molten polymeric material is injected into the mold ([0083]-[0085]).
Regarding Claim 3: Murphy et al. disclose the method of the invention as described above in the rejection of claim 1.  Murphy et al. further disclose wherein injecting the molten polymeric material into the mold includes detecting a pressure in a nozzle of the upstream device as the molten polymeric material is injected and adjusting the flowing in response thereto (figure 1, sensors 118, and [0083]).
Regarding Claim 4: Murphy et al. disclose the method of the invention as described above in the rejection of claim 3.  Murphy et al. further disclose wherein curing of the molten polymeric material occurs when cells nucleate at specific points during a hold phase of the pressure profile and the molten polymeric material foams and a pressure in the nozzle of the upstream device decreases during the hold phase ([0083]-[0085]).
Regarding Claim 5: Murphy et al. disclose the method of the invention as described above in the rejection of claim 1.  Murphy et al. further disclose wherein injecting the molten polymeric material into the mold includes forming a molten single phase solution (SPS) from a blowing agent and the molten polymeric material, the blowing agent dissolved in the molten polymeric material ([0082]).
Regarding Claim 8: Murphy et al. disclose the method of the invention as described above in the rejection of claim 1.  Murphy et al. further disclose wherein maintaining the pressure profile of the nozzle is achieved by adjusting a rate that the molten polymeric material is injected into the cavity, the pressure profile including a fixed pressure, and by adapting a screw of the upstream device to be automatically adjusted, the screw controlling an injection rate of the molten polymeric material into the cavity ([0080] and [0083]).
Regarding Claim 9: Murphy et al. disclose the method of the invention as described above in the rejection of claim 1.  Murphy et al. further disclose the method comprising upon injecting the molten polymeric material into the cavity, expanding the molten polymeric material within the cavity of the mold to a pre-set percentage of a volume of the injected molten polymeric material and further expanding the molten polymeric material when the material is released from the mold ([0098]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US PG Pub. 2016/0039162).
Regarding Claim 6: Murphy et al. disclose the method of the invention as described above in the rejection of claim 1.  Murphy et al. fail to specifically disclose wherein injecting the molten polymeric material into the mold includes injecting a material with a preset and fixed combination of types of pellets, the types of pellets having different compositions and/or sizes, however the use of polymers in the form of pellets as a feed material for extruders is well known.  Absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found it obvious to use pellets of the type and kind necessary for forming the intended product.  Said person would merely be using a known product for its intended purpose.
Regarding Claim 7: Murphy et al. disclose the method of the invention as described above in the rejection of claim 6.  Murphy et al. further disclose wherein maintaining the pressure profile of the nozzle includes maintaining the pressure independent of a composition of the molten polymeric material, the composition of the molten polymeric material determined by the combination of types of pellets and dissolution of the blowing agent into the molten polymeric material ([0080] and [0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744